Citation Nr: 0725439	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to service connection for diabetes mellitus, as 
caused by herbicide exposure.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran served in Thailand during the Vietnam War and 
his account of deplaning in the Republic of Vietnam during 
his flights to and from Thailand, is credible and consistent 
with the circumstances of his military service.  

2.  The veteran's active military service in Thailand 
involved visitation to the Republic of Vietnam during the 
Vietnam era, and he is therefore presumed to have been 
exposed to an herbicide agent while in service.

3.  The veteran's claims file contains a current diagnosis of 
diabetes mellitus, a disease presumptive to herbicide-exposed 
veterans. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his diabetes 
mellitus is presumed to have been incurred as a result of his 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the appellant under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for the veteran's 
diabetes mellitus is warranted; therefore, a full discussion 
of whether VA met these duties is not needed.  It is 
important to note, however, that although the record reflects 
that the AOJ has not provided notice with respect to the 
initial disability rating and effective date elements of the 
claim, those matters are not currently before the Board and 
the AOJ will have the opportunity to provide the required 
notice before its decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2006).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

VA regulations allow for presumptive service connection for 
diabetes mellitus for veterans who have been exposed to an 
herbicide agent used in support of operations in the Republic 
of Vietnam, when the diabetes mellitus has become manifest to 
a degree of ten percent or more any time after service.  38 
C.F.R. §§ 3.307(a), 3.309(e)(2006).  Service in the Republic 
of Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  

In this case, the veteran contends that on his flights both 
to Thailand in 1963 and from Thailand in 1964 he had layovers 
in Saigon, Vietnam during which he disembarked the plane, and 
that his 1964 flight was delayed for several hours due to a 
bomb threat.  The Board notes that the veteran is competent 
to testify as to his in-service experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).    The veteran's 
statements regarding getting off the plane in Saigon are also 
deemed credible as they are consistent with the known 
circumstances of his service, i.e., that personnel en route 
to and from Bangkok typically flew through Saigon.  That the 
veteran got off the plane in Saigon has also been 
corroborated by a letter submitted from his wife.  The 
veteran's deplaning in Saigon constitutes visitation to the 
Republic of Vietnam during the Vietnam era, and he is 
therefore presumed to have been exposed to an herbicide agent 
while in service.

The veteran has been diagnosed with diabetes mellitus, a 
disease presumptive to herbicide-exposed veterans under 
38 C.F.R. § 3.309(e).  There is no competent evidence 
dissociating such diabetes mellitus from the veteran's active 
service, to include his presumed exposure to herbicides.  
Accordingly, by authority of the provision in 38 C.F.R. 
§ 3.307, the veteran's diabetes mellitus is presumed to have 
been incurred as a result of herbicide exposure during 
service.


ORDER

Entitlement to service connection for diabetes mellitus, as 
caused by herbicide exposure is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


